DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 8-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 21, each of claims 1 and 21 recite “low-temperature silicon oxide”. However, it is unclear what constitutes a low-temperature silicon oxide. Previous dependent claim 8, and paragraph 0039 of the specification, defines a low-silicon oxide as one formed by a process temperature “not higher than about 400 C” while new claim 18, and paragraph 0039 of the specification, defines a low-silicon oxide as one formed by a process temperature “not higher than about 600 C”. Therefore, it is unclear what the metes and bounds are of a low-temperature silicon oxide. As such, the inclusion of language directed to “low-temperature silicon oxide” in the claims renders the claims indefinite. Appropriate changes should be made to the claims to address the indefiniteness issue. One such possible change which would resolve the indefiniteness issue would be to remove any language directed to a “low temperature” while incorporating in the independent claims the actual temperature ranges present in the current dependent claims.
Claims 2-6 and 8-20 are also rejected under 35 USC 112(b) as they depend from and include all of the limitations of rejected claim 1.
Response to Arguments
Applicant’s arguments, see Applicant’s Remarks, filed 03/23/2022, with respect to the rejection of claim 1 have been fully considered and are persuasive.  Therefore, The rejection of claim 1 has been withdrawn. 
Allowable Subject Matter
Claim 8 and 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 8,  the prior art does not teach, suggest or motivate one having ordinary skill in the art to have the first silicon oxide film fully filling remaining lateral recesses of a gate structure that comprise a gate conductor, the first silicon oxide film being in contact with the gate conductor in the remaining lateral recesses, forming the dielectric film without being present in the remaining lateral recesses; forming the second silicon oxide film at a temperature higher than a temperature forming the first silicon oxide film; where a first temperature for forming the first silicon oxide is not higher than 400oC and a second temperature for forming the second silicon oxide film is not lower than 400oC.
Regarding claim 18,  the prior art does not teach, suggest or motivate one having ordinary skill in the art to have the first silicon oxide film fully filling remaining lateral recesses of a gate structure that comprise a gate conductor, the first silicon oxide film being in contact with the gate conductor in the remaining lateral recesses, forming the dielectric film without being present in the remaining lateral recesses; forming the second silicon oxide film at a temperature higher than a temperature forming the first silicon oxide film; where a first temperature for forming the first silicon oxide is not higher than 600oC and a second temperature for forming the second silicon oxide film is not lower than 600oC.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC K ASHBAHIAN whose telephone number is (571)270-5187.  The examiner can normally be reached on 8-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC K ASHBAHIAN/Primary Examiner, Art Unit 2891